Exhibit 10.2
SUBSCRIPTION AGREEMENT
     This subscription agreement (this “Subscription Agreement”) is dated
August 20, 2009, by and between the investor identified on the signature page
hereto (“Investor”), and Rentech, Inc., a Colorado corporation (the “Company”),
whereby the parties agree as follows:
1. Subscription.

  a)   Investor agrees to buy and the Company agrees to sell and issue to
Investor such number of shares of the Company’s common stock, $0.01 par value
per share (the “Common Stock”), set forth on the signature page hereto for the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”). The shares of Common Stock to be issued to Investor are hereinafter
referred to as the “Shares”.     b)   The Shares have been registered on a Form
S-3, File No. 333-158256, which registration statement (the “Registration
Statement”) has been declared effective by the Securities and Exchange
Commission, has remained effective since such date and is effective on the date
hereof. The Shares are being issued in connection with an offering (the
“Offering”) described in a Prospectus Supplement dated August 20, 2009, which
has been delivered to the Investor along with the Base Prospectus dated May 20,
2009 (collectively, the “Prospectus”).     c)   On August 25, 2009 (the “Closing
Date”), in accordance with Rule 15c6-1 promulgated under the Securities Exchange
Act of 1934, as amended, and subject to the satisfaction or waiver of all of the
closing conditions set forth in the Placement Agency Agreement (the “Placement
Agreement”), dated August 20, 2009, by and among the Company, Sellers and the
placement agent named therein (the “Placement Agent”), the Placement Agent will
disburse, or cause to be disbursed, to the Company an amount equal to the
product of (x) the aggregate number of Shares the Investor has agreed to
purchase and (y) the Purchase Price for such Shares, less its commissions and
reimbursable expenses. Upon receipt of such disbursement by the Company and the
Placement Agent, the Company shall immediately cause the Shares to be delivered
directly to Investor. The transfer of the Shares shall be made through the
facilities of The Depository Trust Company’s DWAC system in accordance with the
instructions set forth on the signature page attached hereto under the heading
“DWAC Instructions.”

2. Company Representations and Warranties. The Placement Agreement contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and the Company’s
press release and Form 8-K filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing in

 



--------------------------------------------------------------------------------



 



effecting transactions in securities of the Company. In addition to and without
limiting the foregoing, the Company represents and warrants that: (a) it has
full right, power and authority to enter into this Subscription Agreement and to
perform all of its obligations hereunder; (b) this Subscription Agreement has
been duly authorized and executed by and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally; (c) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (i) the Company’s articles of incorporation or by-laws, or
(ii) any material agreement or any law or regulation to which the Company is a
party or by which any of its property or assets is bound; (d) the Shares have
been duly authorized for sale and issuance, and when issued and delivered, will
be validly issued, fully paid and nonassessable; (e) the Registration Statement
and any post-effective amendment thereto filed pursuant to the Securities Act of
1933, as amended (the “Securities Act”), at the time it became effective, did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (f) the Prospectus did not contain as of its respective date,
and as of the date hereof does not contain, any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (g) all preemptive rights or rights of first refusal held by
stockholders of the Company and applicable to the transactions contemplated
hereby, if any, have been duly satisfied or waived in accordance with the terms
of the agreements between the Company and such stockholders conferring such
rights.
3. Investor Representations, Warranties and Acknowledgments. Investor represents
and warrants that: (a) it has full right, power and authority to enter into this
Subscription Agreement and to perform all of its obligations hereunder; (b) this
Subscription Agreement has been duly authorized and executed by and constitutes
a valid and binding agreement of Investor enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally; (c) the execution and delivery of this Subscription
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of (i) Investor’s certificate of
incorporation or by-laws (or other similar governing documents), or (ii) any
material agreement or any law or regulation to which Investor is a party or by
which any of its property or assets is bound; and (d) prior to the execution
hereof, Investor has had full access to and relied only upon (i) the Base
Prospectus, (ii) any prospectus supplements to the Base Prospectus, including in
each case information incorporated by reference therein, and (iii) the pricing,
placement agency and expense information contained in this Agreement. The
Investor further acknowledges that other investors (“Other Investors”) are
concurrently entering into subscription agreements in substantially the same
form as this Subscription Agreement as part of the Offering.
4. Company Covenants. The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof, issue a press release announcing the
Offering and disclosing all material information regarding the Offering, unless
this Subscription Agreement is executed by the parties hereto during the regular
trading hours of the financial markets in New York City, in which case such

-2-



--------------------------------------------------------------------------------



 



press release shall be issued prior to the close of the financial markets on the
date hereof if reasonably feasible, but in no event will such press release be
issued before the last Subscription Agreement relating to the Offering has been
executed by the Company and the applicable Other Investor.
5. Conditions to the Company’s Obligations. In addition to any other conditions
set forth herein, the Company’s obligation to issue and sell the Shares to the
Investor shall be subject to: (a) the receipt by the Company of the Purchase
Price for the Shares being purchased hereunder as set forth on the Signature
Page and (b) the accuracy in all material respects of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
6. Conditions to the Investor’s Obligations.  In addition to any other
conditions set forth herein, the Investor’s obligation to purchase the Shares
will be subject to (a) the condition that the Placement Agent shall not have
terminated the Placement Agreement pursuant to the terms thereof, (b) the
satisfaction in all material respects of the conditions to the Placement Agent’s
obligation to closing in the Placement Agreement, and (c) the accuracy in all
material respects of the representations and warranties made by the Company and
the fulfillment of those undertakings of the Company to be fulfilled prior to
the Closing Date.  The Investor’s obligations are not conditioned on the
purchase of Common Stock by the Other Investors in the Offering. 
7. Miscellaneous.

  a)   Roth is serving as placement agent in this transaction and consummation
of the transaction is subject to the terms and conditions of the Placement
Agreement.      b)   Except as otherwise provided herein, this Subscription
Agreement constitutes the entire understanding and agreement between the parties
with respect to its subject matter and there are no agreements or understandings
with respect to the subject matter hereof which are not contained in this
Subscription Agreement. This Subscription Agreement may be modified only in
writing signed by the parties hereto.     c)   In the event that the Placement
Agreement is terminated by the Placement Agent pursuant to the terms thereof,
this Agreement shall terminate without any further action or liability on the
part of the parties hereto.     d)   This Subscription Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and shall become effective when counterparts have been
signed by each party and delivered to the other parties hereto, it being
understood that all parties need not sign the same counterpart. Execution may be
made by delivery by facsimile or PDF.     e)   The provisions of this
Subscription Agreement are severable and, in the event that any court or
officials of any regulatory agency of competent jurisdiction shall determine
that any one or more of the provisions or part of the provisions contained in
this Subscription shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability

-3-



--------------------------------------------------------------------------------



 



      shall not affect any other provision or part of a provision of this
Subscription Agreement and this Subscription Agreement shall be reformed and
construed as if such invalid or illegal or unenforceable provision, or part of
such provision, had never been contained herein, so that such provisions would
be valid, legal and enforceable to the maximum extent possible, so long as such
construction does not materially adversely effect the economic rights of either
party hereto.     f)   All communications hereunder shall be in writing and
shall be mailed, hand delivered, sent by a recognized overnight courier service
such as Federal Express, or sent via facsimile and confirmed by letter, to the
party to whom it is addressed at the following addresses or such other address
as such party may advise the other in writing:         To the Company: as set
forth on the signature page hereto.         To the Investor: as set forth on the
signature page hereto.         All notices hereunder shall be effective upon
receipt by the party to which it is addressed.     g)   This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
for contracts to be wholly performed in such state and without giving effect to
the principles thereof regarding the conflict of laws. To the extent determined
by such court, the prevailing party shall reimburse the other party for any
reasonable legal fees and disbursements incurred in enforcement of, or
protection of any of its rights under this Agreement.

*****

-4-



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.

                  COMPANY:    
 
                RENTECH, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
   

Address for Notice:
Rentech, Inc.
10877 Wilshire Boulevard, Suite 710
Los Angeles, California 90024
Attention: Chief Executive Officer
Telephone: 310.571.9800
With a copy to:
Wire Instructions:

 



--------------------------------------------------------------------------------



 



                  INVESTOR:    
 
           
Number of Shares:                                
  By:        
 
  Name:  
 
   
Purchase Price per Share:                    
  Its:  
 
   
 
     
 
   

Name and address for notice:
DWAC Instructions:
     Name of DTC Participant:
     DTC Participant Number:
     Account Number:

-6-